Citation Nr: 1223325	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung disability to include as due to exposure to asbestos or Agent Orange exposure.

2.  Entitlement to service connection for skin disease to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to October 1968, including service in Vietnam from October 1967 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2005 and in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Board remanded the claims for further development.  As the requested development was completed, no further action to ensure compliance with the Board's remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim of service connection for lung disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A skin disease was not affirmatively shown to have been present in service; a skin disease, first diagnosed after service, is unrelated to an injury, disease, or event in service, including exposure to Agent Orange.


CONCLUSION OF LAW

A skin disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in June 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event (such as herbicide exposure), causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.




The VCAA notice included the type of evidence needed to substantiate a claim of service connection due to exposure to Agent Orange, namely, medical or scientific evidence showing that the claimed disorder is associated with dioxin exposure, a chemical in Agent Orange, or a medical opinion of such an association. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, except for secondary service connection), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records.  In July 2011, the Veteran was afforded a VA dermatology examination.  

The Board has reviewed the report of the examination and finds the examination adequate to decide the claim, because the examiner considered the Veteran's history and described the disability in sufficient detail so that the Board's decision is fully informed one.  




See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Some chronic diseases, such as chloracne, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more after a veteran's exposure to an herbicidal agent.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 


Competency is a legal concept in determining whether medical or lay evidence may be considered; in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service personnel records show that the Veteran served in Vietnam from October 1967 to October 1968.  His military occupational specialty was pay specialist.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a skin disorder. 


After service, VA records in 2005 show that the Veteran complained of lesions on forehead and "black head" like lesions on his upper back.  In August 2005, the pertinent findings were scattered, small hyperpigmented macules on the extremities and forehead, and a single pitted lesion on the upper back.

In May 2006, the Veteran filed his claim of service connection.

On VA examination in July 2011, the Veteran complained of rough skin on his forehead, blackheads on his back, and skin tags on his neck and axillae.  The pertinent findings were hyper- and hypo-pigmentation on the forehead and face, skin tags on the chest and back, comedones on the back, hyper- and hypo- pigmented macules on the buttocks, and a black-brown macule on the back.  The diagnoses were age and sun-induced changes in sun-exposed skin.  The VA examiner, the Chief of Dermatology Service at the Dallas VA Medical Center, stated the findings were expected for the Veteran's age and life-time sun exposure and not associated with exposure to Agent Orange.

Analysis 


Since the Veteran served in Vietnam during the Vietnam era, it is presumed that he was exposed to Agent Orange. 

On the basis of the service treatment records alone, a skin disorder was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.








After service, in filing of his claim in 2006, the Veteran did not assert that he has had skin problems since service, rather, he stated that his skin disorder may be due to exposure to Agent Orange.  In his substantive appeal in March 2007, the Veteran stated that his skin condition began 20 years previously, which would mean the onset was in the 1980s at least 10 years after the Veteran separated from service in 1968.  

As there is no competent lay or medical evidence either contemporaneous with or after service that a skin condition was noted, that is, observed, during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not established.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe symptoms of a skin condition.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 





While the Veteran can describe a skin condition, the Veteran as a lay person cannot diagnose the condition based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a skin condition. 

And no medical professional has diagnosed a skin condition before 2000 and no 
medical professional has associated a current skin condition to an injury, disease, or event in service, including exposure to Agent Orange.

To the extent the Veteran asserts a causal relationship between his skin condition and exposure to Agent Orange, such an assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d).

Where as here there are questions of a medical diagnose and a causal relationship,  and lay evidence is not competent evidence, competent medical is needed to substantiate the claim, that is, evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

The competent medical evidence consists of the report of a VA examiner in July 2011, the VA examiner, who is qualified to offer a medical diagnosis and opinion, stated that the Veteran's skin conditions were age and sun-induced changes in sun-exposed skin and not associated with exposure to Agent Orange.  This evidence opposes the claim.  The Board finds the opinion of the VA examiner highly probative on a material question of fact, that is, whether or not the Veteran has skin condition related to exposure to Agent Orange.  




Also, the Veteran's age and sun-induced changes in sun-exposed skin are not diseases for which VA has established presumptive service connection based on exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  And the Veteran has not offered any evidence that his skin conditions actually caused by exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

Under the applicable theories of service connection, there is no favorable, that is, positive evidence to support the claim of service connection, considering all the evidence, including the lay and medical evidence, and the Veteran has not met the evidentiary burden to establish all elements of the claim, including the nexus requirement under 38  U.S.C.A. § 5107(a), and service connection is not established and the benefit-of-the-doubt standard of proof does not apply as there is no approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin disease to include as due to exposure to Agent Orange exposure is denied.


REMAND

On the claim of service connection for lung disability to include as due to exposure to asbestos or to Agent Orange, the Veteran alleges that he was exposed to asbestos in the walls and ceilings of the barracks at Fort Benjamin Harrison, as well as at Fort Jackson.    




In view of the evidence of asbestos related lung disease and the Veteran's allegation of exposure to asbestos in service, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Army official for a determination as to whether the barracks' walls and ceilings at Fort Benjamin Harrison were contaminated with asbestosis during in April or May of 1966.  If assistance is needed, contact the Compensation and Pension (C&P) Service Policy Staff (211).  See M21-1MR, Part IV, Subpart II, Chapter 2, Section C, Topic 9. 

2.  If there is credible evidence that the Veteran was exposed to asbestos in service, then afford the Veteran a VA examination by a pulmonary specialist to determine:  

a).  Whether the Veteran has a lung disease associated with exposure to asbestos, such as interstitial pulmonary fibrosis or asbestosis and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current lung disease is the result of exposure to asbestos in service.   





In formulating the opinion, the VA examiner is asked to consider that the Veteran had many years of post-service occupational exposure to asbestos, which began within the year after service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA physician is asked to clarify whether actual causation cannot be determined because there are other potential causes, such as post-service asbestos exposure, and the in-service exposure is not more likely than any other to cause the Veteran's current lung disease and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.  

3.  After the requested development is completed, adjudicate the claim.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


